 In the Matter of SCHLAKE DYEWORKS,INC.,andTEXTILEWORKERSUNION OF AMERICA, AFFILIATED WITH THE CONGRESS OFINDUSTRIALORGANIZATIONSCase No. C-1912.-Decided July 10, 1941Jurisdiction:textile dyeing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Stephen M. Reynolds,for the Board.Mr. Herbert C. Paschen,of Chicago, Ill., for the respondent.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUponcharges and amended chargesdulyfiledby TextileWorkersUnion of America,affiliatedwith theCongress of Industrial Organi-zations, herein called, the Union,the National Labor Relations Board,herein called the Board,by theRegional Director for the ThirteenthRegion(Chicago, Illinois),issued its complaintdated May29, 1941,against SchlakeDye Works,Inc.,Chicago,Illinois,herein calledthe respondent,alleging that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and(5) and Section 2 (6) and (7) oftheNational Labor RelationsAct, 49Stat.449, herein called theAct.Copiesof the complaint and notices of hearing thereon wereduly served upon the respondent and the Union.Concerning the unfair labor practices the complaint alleged, insubstance,(1) thaton certain designated dates in January and- May1941 the respondent refused to bargain collectivelywith 'the Unionas exclusive representative of its employees within an appropriateunit and refused to sign any contract embodying the terms of anagreement reached withtheUnionconcerning wages, hours, andworking conditions of employees in the unit;and (2)that from onor about September 25, 1940,the respondent,by its officers andagents, warned employees against becoming or remaining members33 N. L.R. B., No. 59.257 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Union, questioned employees about their union membership andactivities, urged and warned employees to abandon membership inthe Union and to join United Textile Workers of America, Local2601, affiliated with the American Federation of Labor, permittedand participated in the solicitation of employees for membership inthe American Federation of Labor on company time, and discrimi-nated in the distribution of work against employees who were slowor reluctant to affiliate with the American Federation of Labor.The respondent thereafter filed its answer, dated Jime 9, 1941,admitting that on October 1, 1940, a majority of the employees inthe appropriate unit designated the Union as their representativeat a consent election, but denying that the Union has been the ex-clusive representative of all the employees in the unit for the pur-pose of collective bargaining since October 1, 1940, and denying thecommission of the unfair labor practices alleged in the complaint.Pursuant to notice, a hearing was held on June 12 and 13, 1941, atChicago, Illinois, before James C. Batten, the Trial Examiner dulydesignated by the Chief Trail Examiner.The respondent and theBoard were represented by counsel and participated in the hearing.On June 13, 1941, the respondent, the Union, and counsel for theBoard entered into a stipulation in settlement of the case.Thisstipulation provides as follows :IT IS HEREBY STIPULATED AND AGREED by and between SchlakeDye Works, Inc., hereinafter called the respondent, TextileWorkers Union of America, affiliated with the Congress of In-dustrial Organizations, hereinafter called the union, and StephenM. Reynolds, attorney, National Labor Relations Board, that :1.Upon charges and amended charges filed by C. A. Saunders,National Representative, on behalf of the union, the NationalLabor Relations Board, hereinafter called the Board, by theRegional Director for the Thirteenth Region, issued its com-plaint dated May 29, 1941, against the respondent alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1)and (5) and Section 2 (6) and (7) of the National Labor Rela-tions,Act, 49 Stat. 449, hereinafter called the Act.The complaint,accompanied by notice of hearing was duly served upon therespondent and the union. Pursuant to due notice, a hearing wasconducted before James C. Batten, the Trial Examiner dulydesignated by the Board, at Chicago, Illinois, on June 12 and 13,1941.Full opportunity to be heard, to examine and cross-examinewitnesses and to introduce evidence bearing on the issues wasafforded all parties.On June 13, 1941 the hearing was closedsubject to approval by. the National Labor Relations Board ofthis stipulation and agreement. SICHLAKE' DYWORKS, INC.2592.Respondent is now and has been since 1923, a corporationorganized under and existing by virtue of the laws of the Stateof Illinois, having its principal office and place of business inthe City of Chicago, County of Cook, and State of Illinois, andis now and has continuously been engaged at its plant in Chicagoin the dye processing of yarns and cotton piece goods.The rawmaterials used by respondent in the processing of such yarnsand cotton piece goods consist principally of dye stuffs and chemi-cals and are purchased in an annual volume of approximately$35,000, all of which are purchased in the State of Illinois.Theyarns and cotton piece goods materials which are processed byrespondent are sent to respondent's plant in Chicago by cus-tomers of respondent and when processed are then returned.The income of respondent for performing these services for itscustomers amounts to approximately $125,000 annually.Of theyarns and cotton piece goods delivered to respondent's plant forprocessing, from 95 to 100 per cent are shipped to the plant frompoints outside the State of Illinois.Of the finished productsprocessed by respondent, in excess of 25 percent are shippedfrom the plant to points outside the State of Illinois.Respond-ent agrees, for the purposes of this case that it is subject to thejurisdiction of the National Labor Relations Board.3.The union is a labor organization within the meaning ofSection 2, subdivision 5 of the Act and admits to membershipemployees of the respondent.4.All production and maintenance workers employed at theplant, excluding office employees, electricians, foremen, and truckdrivers, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b)' of the Act.5.On October 1,1 1940) the union was and at all times there-after has been the duly designated representative of a majorityof the employees in the unit stated in paragraph 4 hereof, andby virtue of Section 9 (a) of the Act, on October 1, 1940 wasand at all times thereafter has been the exclusive representativeof all the employees in such unit for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.6.The parties hereto expressly waive the right to furtherhearing herein and to the making of findings of fact and con-clusions of law in this proceeding by the Board. The complaintand notice of hearing, amended charge, proof of service of thecomplaint, answer of respondent, and this stipulation and agree-ment shall constitute the record in the case.On the basis of therecord including this stipulation and agreement, if approved450122-42-vol 33-18 260DECISIONS OF NATIONAL LABOR RELATIONS. BOARDby the Board, an Order may forthwith be entered by the Boardproviding as follows :Respondent, its officers, agents, successors, and assigns shall:(1)Cease and desist from(a)Refusing to bargain collectively with Textile WorkersUnion of America, affiliated with the Congress of IndustrialOrganizations as the exclusive representative of all its produc-tion and maintenance employees, excluding office employees,electricians, foremen, and truck drivers, in respect to rates ofpay, wages, hours of employment, and other conditions ofemployment.(b) In any other manner interfering with, restraining orcoercing its employees in the exercise of the right of self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection asguaranteed in Section 7 of the National Labor Relations Act.(2)Take the following affirmative action to effectuate thepolicies of the Act :(a)Upon request bargain collectively with Textile Work-ersUnion of America, affiliated with the Congress of Indus-trialOrganizations as the exclusive bargaining representativeof all production and maintenance employees excluding officeemployees, electricians, foremen, and truck drivers of re-spondent at its Chicago, Illinois, plant.(b)Post immediately in conspicuous places throughoutitsChicago, Illinois, plant and maintain for a period of atleast' sixty (60) consecutive days, notices to its employeesstating :(1)That the respondent will not engage in the conductfrom which it is ordered' to cease and desist in paragraphs1 (a) and (b) of this Order;(2)That respondent will take the affirmative action setforth in paragraph 2 (a) of this Order.(c)Notify the Regional Director of the National LaborRelations Board for the Thirteenth Region, within a periodof ten (10) days from the date of this Order what steps re-spondent has taken to comply herewith.7.After the entry of the Order by the Board, as provided inthis stipulation and agreement, any Circuit Court of Appealsof the United States may, upon application by the Board, andwithout notice to respondent, enter a decree enforcing in fullthe said Order of the Board, and each of the parties hereto SOHLAKE' DYE) WORKS, INC.261hereby consents to the entry of such decree and herebywaives anyand all requirements of notice of the filing of suchapplication by the Board.8.This stipulation and agreement is subject to the approvalof the Board. There is no oral understanding or agreementwhich varies from or adds to this stipulation and agreement.On June 26, 1941, the Board issued its order approving the abovestipulation, making it a part of the record in thecase, andtransfer-ring the proceeding to the Board for the purpose of entry of aDecisionand Order by the Board pursuantto the provisions of thestipulation.Upon the above stipulation and the entire record in the case, theBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSchlake Dye Works, Inc., an Illinois corporation having its prin-cipal office and place of business in Chicago, Illinois, is engaged atits plant in Chicago in the dye processing of yarns and cotton piecegoods.The raw materials used by the respondent consist principallyof dye stuffs and chemicals and are purchased in an annual volumeof approximately $35,000.All of such raw materials are purchasedin the State of Illinois.The yarns and cotton piece goods,materialswhich are processed by the respondent are sent to its plant in Chi-cago by customers of the respondent and, when processed, are thenreturned.The respondent's annual income is approximately $125,-000.About 95 to 100 percent of the yarns and cotton piece goodsdelivered to the respondent's plant for processing are shipped to itfrom points outside the State of Illinois.The respondent admits for the purposes of this case that it issubject to ,the jurisdiction of the Board.We find that the above-described operations constitute a continuousflow of trade,-traffic, and commerce among the several States. ,ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that Schlake Dye Works, Inc., Chicago, Illinois, itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Textile Workers Unionof America, affiliated with the Congress of Industrial Organizations, 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDas the exclusive representative of all its production and maintenanceemployees, excluding office employees, electricians, foremen, 'andtruck drivers, in respect to rates of pay, wages, hours of employment,and other conditions of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining and other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action to effectuate the policiesof the Act :(a)Upon request, bargain collectively with TextileWorkersUnion of America, affiliated with the Congress of Industrial Organi-zations, as exclusive bargaining representative of all production andmaintenance employees, excluding office employees, electricians, fore-men, and truck drivers of the respondent at its Chicago,. Illinois,plant;-(b)Post immediately in conspicuous places throughout its Chi-cago, Illinois, plant, and maintain for a period of at least sixty(60) consecutive days notices to its employees stating (1) that therespondent will not engage in the conduct from which it is orderedto cease and desist in paragraphs 1 (a) and (b) of this Order, and(2) that the respondent will take the affirmative action set forth inparagraph 2 (a) of this Order;(c)Notify the Regional Director for the Thirteenth Region, inwriting, within ten (10) days from the date of this Order what stepsit has taken to comply herewith.